Montgomery, J. :
If it be conceded (and it seems to appear clearly so from the testimony ) that Outlar knew, at the time of the execution of the mortgage by the defendants, that he was making a loan of money to Mrs. McG-irt, one of the defendant mortgagors, through a person who, he believed, was the agent and attorney of the borrower and which agent he believed and suspected to be a forger of other mortgages and notes, yet upon the facts brought out in the evidence the plaintiff is entitled to have foreclosure of the mortgage for the satisfaction of her debt. It appears from the testimony, undisputed, that Cutlar, before he loaned the money for his client, the plaintiff, examined the title to the property conveyed in the mortgage, prepared the note and the mortgage, and delivered them to the person who appeared to be acting for the defendants, at the same time directing that the mortgage should be proved by the acknowledgement of the mortgagors themselves before the clerk of the Superior coart of New ITanover, who as the testimony shows was a man of integrity of character and of business qualifications; and the mortgage was returned to him with the probate in proper form certified by that officer. This was a proper decree of prudence on the part of plaintiff’s attorney to protect her interests and was all that was required of him, in law. His Honor therefore committed no error in his ruling, and in answering “no” as a matter of law, the fifth issue, — “was said loan so made without notice or knowledge of the fraud practiced on the defendants by John C. Davis?” (a person shortly afterwards declared to be insane by the proper authorities). The note was by the verdict of the jury found to be a forgery; but that cannot *287help the defendants, as the mortgage can be foreclosed for the satisfaction of the plaintiff’s debt notwithstanding such finding. This case was before us at the September term, 1894, and is reported in 115 N. C., 260. The principles of law applicable to tbe facts, which are about the same in both trials below, are fully discussed in that oppinon.
No Error.